IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,773


EX PARTE SHAUNA LYNN ULIBARRI, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W06-64394-VA IN THE 292ND JUDICIAL DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to robbery and was originally
sentenced to ten years, probated.  Her probation was later revoked, and her sentence reformed to three
years' imprisonment.   Applicant did not appeal conviction or the revocation.
	Applicant contends that trial counsel rendered ineffective assistance because at the time of
Applicant's revocation, the trial court requested that counsel file a motion for shock probation.  Counsel
did file a motion for shock probation, but failed to present the motion or request a hearing before the trial
court's jurisdiction expired.  Tex. Code Crim. Proc. art. 42.12 §6.
	The trial court has entered findings of fact finding, inter alia, that the court would have granted
shock probation had the motion been timely presented, unless the State presented evidence  to the
contrary.  The State in turn has filed an answer, indicating that it has no objection to the granting of the relief
Applicant seeks.  
	Habeas corpus relief is granted.  The sentence in cause number F-06-64394-V from the 292nd
Judicial District Court of Dallas County is vacated, and Applicant is remanded to the custody of the Sheriff
of Dallas County so that a new punishment hearing may be conducted.  
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice, correctional
institutions and parole divisions.  

Delivered: October 3, 2007
Do Not Publish